Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 26, 2012                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

  145490                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  CALHOUN COUNTY,                                                                                         Brian K. Zahra,
           Plaintiff-Appellant,                                                                                      Justices

  v                                                                SC: 145490
                                                                   COA: 303274
                                                                   Calhoun CC: 2009-002346-CL
  BLUE CROSS & BLUE SHIELD OF
  MICHIGAN,
            Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the June 5, 2012
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 26, 2012                   _________________________________________
           t1217                                                              Clerk